Citation Nr: 1549759	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-34 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to April 9, 2010, for the grant of an increased 100 percent evaluation for the service connected disability of depressive disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 2003 to September 2004.  

This claim comes to the Board of Veteran's Affairs (Board) from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office ((RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The Veteran was service connected for his back disability in an October 2004 rating decision with an effective date of September 6, 2004.  

2.  The Veteran filed for service connection for a nervous condition as secondary to his back disability in July 2005.  

3.  In November 2005, the Veteran is service connected for his depressive disorder and rated as 10 percent with effective date of July 22, 2005.  

4.  The Veteran filed a notice of disagreement with the effective date of his depressive disorder in November 2005.  

5.  In May 2006, the RO sent the Veteran a rating decision on his effective date notice of disagreement, granting an earlier effective date of December 16, 2004.  

6.  A statement of the case was issued in May 2006 regarding the claim to the extent to which the Veteran sought an effective date prior to December 16, 2004.  

7.  The Veteran did not submit a substantive appeal or a VA-9 nor did he submit new evidence within one year of the date of the November 2005 rating decision.  That decision is final.  

8. In May 2008, private treatment notes were submitted to the RO regarding the Veteran's depressive disorder.  The treatment notes were interpreted as a claim for an increased evaluation.  

9.  In July 2008, the RO denied the Veteran's claim for an increased evaluation for his depressive disorder.   

10.  The Veteran did not submit a notice of disagreement to the July 2008 rating decision, that decision is final.  

11.  In April 2010, the Veteran filed a claim for an increased evaluation for his depressive disorder.  

12.  In October 2011, the RO granted the Veteran an increased rating with a 100 percent evaluation with an effective date of April 9, 2010.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 9, 2010 for a 100 percent evaluation for the Veteran's service connected depressive disorder have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran seeks entitlement to an earlier effective date for his increased rating for his service connected depressive disorder to a date prior to April 9, 2007.  Specifically, he asserts that the date of claim for an increase was in 2007.  He also states that he stopped working in 2010 and began receiving social security benefits in 2007 and then again in 2010.  The Board finds that after a careful review of the evidence of record, the Veteran is not entitled to an earlier effective date for the 100 percent evaluation of his depressive disorder.  
In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation was received within one year after separation from service, the effective date will be the day following separation from service or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

There are three possible effective dates for an increased rating depending on the facts of the case. If an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred (date entitlement arose).  38 C.F.R. § 3.400(o)(1).  If an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred (factually ascertainable).  38 C.F.R. § 3.400(o)(2).  If an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans with a one-year grace period for filing a claim following an increase in a service-connected disability).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  

Under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim. Id. at (b)(2).

A "report of examination or hospitalization" under 3.157(b) "should indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, a term "report of examination" under 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, "claim for Social Security disability benefits that was pending at the time it was written."  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's] general condition, as [the physician] had observed it over" time. Id. at 133.

The Veteran filed for service connection for a depressive disorder, secondary to his back disability in July 2005.  In November 2005, the Veteran is service connected for his depressive disorder and rated as 10 percent with effective date of July 2005.  The Veteran filed a notice of disagreement with the effective date of his depressive disorder in November 2005.  In May 2006, the RO sent the Veteran a rating decision granting an earlier effective date of December 2004.  A statement of the case was issued in May 2006 regarding the claim to the extent to which an effective date prior to December 2004 was denied.  The Veteran did not submit a substantive appeal or a VA-9 nor did he submit new evidence within one year of the date of the November 2005 rating decision.  The November 2005 and May 2006 rating decisions are therefore final.  

In February 2008, medical treatment notes regarding the Veteran's depressive disorder was submitted to the RO and this submission was interpreted a claim for an increased evaluation for his service connected depressive disorder.  See 38 C.F.R. § 3.157.  The RO denied an increase in a July 2008 rating decision and the Veteran was notified of the decision on July 21, 2008.  The Veteran did not submit a notice of disagreement with this rating decision.  Within one year of this rating decision there is significant correspondence concerning the RO's attempts to associate the Social Security Administration records with the claims file.  However, the decision from SSA was not associated with the claims file within one year of the July 2008 rating decision.  Accordingly, the correspondence searching for records does not constitute new and material evidence under 38 C.F.R. § 3.156(b).  The Board notes that additional VA treatment records were associated with the claims file in December 2009 and contain medical records from 2007 until 2009.  As VA records are considered to be constructively in possession, the Board considered whether these records triggered 38 C.F.R. § 3.156(b).  Review of the records from July 2008 until July 2009 reflects mainly primary care treatment records.  There are no mental health treatment records and no indication the condition worsened during this period.  As such 38 C.F.R. § 3.156(b) does not apply and the decision is final.  

Once a decision is final, it is no longer the appropriate point from which to determine the effective date of an award and the effective date of any subsequent claim will be based upon the date of the claim to reopen.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 C.F.R. § 3.400.  To the extent the Veteran seeks an effective date prior to a final rating decision, or prior to July 2008, he must file a claim of clear and unmistakable error concerning the prior rating decision.  Rudd, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).  The record does not reflect any claim for CUE at this time.

In April 2010, the Veteran filed a claim for an increased evaluation for his service connected depressive disorder.  The RO received the claim on April 9, 2010.  In an October 2011 rating decision, the RO granted an increased 100 percent evaluation for his depressive disorder.  The Veteran was afforded a 100 percent disability evaluation with an effective date of April 9, 2010, the date of claim.  

The Veteran's claim for an increase was granted based upon an undated private treatment record received at the RO in August 2010.  The treatment note states that the Veteran is suffering from anxiety disorder with depression.  He complains of insomnia, anxiety, depression and social isolation, lack of concentration, frustrated distracted and confused.  He suffers from low self-esteem, irritability, poor memory, suicidal ideation, hopelessness, lack of exertion, uselessness and boredom.  It is reported that the Veterans condition worsened while working for the US Post Office due to his divorce.  

The Board has also considered whether the evidence demonstrates that a factually ascertainable increase in disability occurred within a one-year period preceding the date of receipt of the claim for an increased evaluation.  38 C.F.R. § 3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increased occurred.  Due to the fact that the private treatment records received by the RO in August 2010 are undated, it is not possible to make determination as to whether this psychiatric assessment would entitle the Veteran to an earlier effective date.  Furthermore, under 38 C.F.R. § 3.157, it is the date of receipt of a private treatment record that would control and thus, the private treatment record, even showing an increase in severity, would not result in an effective date earlier than the April 2010 date currently assigned.   VA treatment records from July 29, 2009 reflect he was appropriately dressed and groomed, had normal speech, denied suicidal and homicidal ideation, past history of suicide, denied feelings of hopelessness, presented with no evidence of psychosis, and denied racing or delusional thoughts.  He did not have loose associations, flight of ideas, phobias, panic attacks, obsessions or compulsions, disorders of perception, or hallucination.  He was oriented in all spheres, memory and concentration were preserved and insight and judgment were fair to test.  GAF was 65.  These symptoms do not more nearly approximate a 100 percent rating.  38 C.F.R. § 4.130 (indicating a 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.)  There is a private treatment dated September 2007 that discusses the severity of the Veteran's symptoms.  However, this treatment note was received in February 2008 and was considered in the July 2008 rating decision that is now final.  Based on the foregoing, the Board finds that the evidence of record does not show an increase in the Veteran's symptoms prior to his submission of private treatment notes in August 2010.  

As such, after a thorough review of the evidence of record, the Veteran did not make a formal claim for an increased rating for his service connected depressive disorder April 9, 2010, nor was there evidence of an increase in severity one-year prior to the submission of his claim.  The private treatment record from August 2010 is the sole basis for the awarded increased evaluation for the Veteran's depressive disorder.  Thus, an increased evaluation for his depressive disorder is not factually ascertainable prior to that time.  

The Veteran has also asserted that he should receive a date of claim of August 17, 2004, that is equivalent to the date he was determined by the Social Security Administration to be totally disabled.  On the Veteran's application for disability benefits, he noted that his primary disability was his back and that he developed emotional complications due to his back disability.  However, the disability determination from the Social Security Administration all relates to his back and does not relate to his depression.  

In this case, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for an increased evaluation for his service connected depressive disorder.  Accordingly, the claim for an effective date prior to April 9, 2010 is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated July 2010 and June 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for an earlier effective date; therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

An effective date prior to April 9, 2010, for the increased evaluation for the service connected disability of a depressive disorder is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


